Case 3:18-cv-12609-MAS-LHG Document 16 Filed 06/27/19 Page 1 of 7 PageID: 256


                               UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


             CHAMBERS OF                                              CLARKSON S. FISHER U.S. COURTHOUSE
         LOIS H. GOODMAN                                                    402 EAST STATE STREET
    UNITED STATES MAGISTRATE JUDGE                                                 ROOM 7050
                                                                               TRENTON, NJ 08608
                                                                                  609-989-2114




                                                                             June 27, 2019

                                            LETTER ORDER

         Re:     STRIKE 3 HOLDINGS, LLC v. JOHN DOE Subscriber Assigned IP
                    Address 173.54.35.53,
                 Civil Action No. 18-12609 (MAS) (LHG)

Dear Counsel:

        This matter comes before the Court by way of a Motion to Quash (the “Motion”) filed by
Defendant John Doe Subscriber Assigned IP Address 173.54.35.53 (“Doe”), seeking to quash a
subpoena served by Plaintiff Strike 3 Holdings, LLC (“Strike 3”) on his 1 internet service
provider. [Docket Entry No. 11]. Doe filed a brief (“Moving Brief”) in support of his Motion.
[Docket Entry No. 11-1]. Strike 3 opposes. (“Opposition”) [Docket Entry No. 12], and Doe
filed a Reply. (“Reply”) [Docket Entry No. 13]. The Court has considered the parties’
submissions without oral argument, pursuant to Fed. R. Civ. P. 78 and L. Civ. R. 78.1(b).

        Strike 3 alleges that Doe used the BitTorrent file network to illegally download and
distribute a complete copy of each of its copyrighted adult motion pictures. Complaint at ¶¶23,
27 [Docket Entry No. 1]. Accordingly, the Complaint asserts direct copyright infringement.
Complaint at ¶¶34–39. Because Strike 3 lacks any identifying information as to Doe beyond an
IP address, it sought leave to serve a subpoena on Doe’s internet service provider (or “ISP”)
prior to a Rule 16 conference. [Docket Entry No. 4]. The Court granted that leave. [Docket
Entry No. 5.] Strike 3 then served a subpoena limited to a demand for Doe’s name and address.
See subpoena attached as part of Exhibit A to Motion [Docket Entry No. 11-2 at 6–8]. The
internet service provider notified Doe that he was the subject of a subpoena. See Notice from
Verizon Online to Doe, attached as part of Exhibit A to Motion [Docket Entry No. 11-2 at 4–5].
Doe then filed this Motion.

       Doe’s Moving Brief cites the 2016 amendments to Rule 26 for the proposition that the
Rule no longer contemplates hunting expeditions by plaintiffs seeking a real party in interest, as
he says is the case here. Moving Brief at 6. 2 Doe cites decisions from other courts to cast
doubt on the ability of Strike 3 to use his name and address to articulate a prima facie case

1
  While the identity (and therefore the gender) of Doe is unknown, for purposes of consistency within this
order, the Court refers to Doe using male pronouns, given the reference to Doe as “John.”
2
  For clarity, the Court cites to the parties’ briefs by reference to their internal pagination rather than the
pagination imposed by the Court’s CM/ECF system.
Case 3:18-cv-12609-MAS-LHG Document 16 Filed 06/27/19 Page 2 of 7 PageID: 257



Strike 3 Holdings, LLC v. Doe
Page 2 of 7

connecting him to the alleged infringer. Id. Doe next argues that Strike 3 has no legitimate
need for his name and address because its litigation history suggests that it does not actually use
the information to litigate cases, but rather to force settlement. Id. Doe proposes that Strike 3
instead request the Court to issue a summons directed to Doe at his IP address, and serve process
on him through his counsel. Id. at 8. Finally, Doe concedes that Verizon will not be burdened
by the subpoena. Id. He contends instead that he will be personally burdened insofar as he
may suffer negative employment action should his identity be revealed and should the Court
deny his resulting request to proceed anonymously. Id. at 8–9. Doe also devotes a substantial
portion of his moving brief to challenging the technology Strike 3 relies on and to characterizing
this suit as another example of a copyright troll using dubious geolocation data to pursue a
BitTorrent infringement suit of questionable merit rather than making use of DMCA notices.
Id. at 1–4, 8.

        Strike 3 first contends that Doe lacks standing to assert that the subpoena is unduly
burdensome, and even if he does have standing, his argument is unpersuasive given that he
asserts no privilege and his identity does not constitute “protected matter” within the meaning of
Rule 45. Opposition at 5–7. Strike 3 dismisses Doe’s challenges to the reliability of its
geolocation technology as procedurally improper insofar as the Court already approved Strike
3’s request to serve early discovery. Opposition at 7. Notwithstanding its procedural
argument, Strike 3 defends the reliability of its process for identifying Doe’s IP address and his
general physical location within the state of New Jersey. Id. at 8–14.

         Strike 3 next argues that the discovery it seeks is relevant and proportional under the Rule
26 factors. First, it maintains that it is being injured financially and that public interest favors
enforcement of intellectual property rights. Id. at 15. It also asserts that the amount in
controversy is high, in excess of $1 million statutory damages, and higher if willful infringement
is found. Id. at 16. Strike 3 states that it does not know who Doe is, and that only Defendant,
his attorney, and his ISP can provide this information. Id. With respect to the parties’
resources, Strike 3 observes that Doe has means sufficient to retain counsel and to file the
present motion. Id. It also contends that the burden of this discovery on Doe is slight, given
that the subpoena is not directed at him. Id. Finally, Strike 3 emphasizes that Doe’s name and
address are essential to its case insofar as it cannot perform the requisite investigation to identify
the alleged infringer without first identifying Doe. Id. at 17. While it recognizes the possibility
that Doe himself may not be the actual infringer, this possibility alone should not be enough to
quash the subpoena. Id. at 16. Strike 3 also defends its methods and motivation for enforcing
its copyrights by litigation. Id. at 20–24. Finally, Strike 3 advises that, should the Court permit
its discovery to go forward, it will not oppose Doe’s application to proceed anonymously, in an
effort to alleviate Doe’s concerns about being associated with the content of Strike 3’s motion
pictures. Id. at 24–25.

        On reply, Doe asserts that he has standing to challenge the subpoena because he has a
personal or proprietary interest in the information sought. Reply at 1. Doe concedes that courts
routinely find that an internet subscriber does not have a protectable privacy interest in its
identity because it has shared that information with his internet service provider. Reply at 1–2.
Case 3:18-cv-12609-MAS-LHG Document 16 Filed 06/27/19 Page 3 of 7 PageID: 258



Strike 3 Holdings, LLC v. Doe
Page 3 of 7

Doe nevertheless contends that he does in fact have such an interest based on the privacy terms
of his agreement with his provider. Reply at 2 (citing Declaration of Flann Lippincott, Esq., at
¶4, attaching Verizon Online Privacy Policy as Exhibit B). Doe argues that Strike 3 has
admitted it does not know if he is the actual infringer and has failed to explain how it would
identify the infringer without a lengthy discovery process. Reply at 2–3. Doe complains of
being subjected to discovery requests, examination of his electronic devices, and deposition
“while Plaintiff sniffs around for the actual defendant.” Id. at 3. According to Doe, the Court
can issue a summons once Plaintiff alleges his personal involvement in the alleged infringement.
Id. Doe also argues that the Court should grant its Motion because Strike 3 has unclean hands
as a “professional litigant.” Id. at 5. Moreover, a portion of the works Strike 3 identifies as
part of its Complaint are not copyright registrations, but as-yet unregistered copyright
applications, and it improperly relies in part upon those applications in making a settlement
demand and asserting the value of this litigation. Id. at 5–6. Doe does not believe Strike 3 can
be trusted to maintain his identity in confidence, based on its “blatant disregard of the law in its
greedy grab for unjustified settlements.” Id.

       Finally, Doe offers the following brief rebuttal with respect to Strike 3’s assertions as to
proportionality:

                (1) The public interest is served by upholding copyright protections,
                but not in endorsing abusive business models [like Strike 3’s]....
                (2) The amount in controversy is based on Plaintiff’s improper
                inclusion of 19 unregistered works. (3) The ISP does not have
                access to the identity of the actual infringer, if there is one, as
                explained above. (4) Plaintiff has no basis to evaluate Subscriber’s
                resources.     Proceeding through litigation, given Plaintiff’s
                assembly-line approach to litigation, its costs are minimal compared
                to Subscriber’s. (5) The discovery does not resolve any issue. It
                merely provides the name of the Subscriber. (6) The burden and
                expense of engaging in discovery is significant for Subscriber.

Reply at 7–8.
        Rule 26 of the Federal Rules of Civil Procedure defines the scope of discovery. “Parties
may obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or
defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b). A court may issue a
protective order barring discovery if a party makes a showing of good cause that it would suffer
annoyance, embarrassment, oppression, or undue burden. Fed. R. Civ. P. 26(c)(1).
        Third party subpoenas are more specifically governed by Federal Rule of Civil Procedure
45. In relevant part, the Rule requires a court to quash or modify a subpoena where the
subpoena subjects a person to undue burden. Fed. R. Civ. P. 45(d)(3)(A)(iv). A subpoena that
is unreasonable or oppressive constitutes an undue burden. In re Lazaridis, 865 F. Supp. 2d
521, 524 (D.N.J. 2011) (citing Schmulovich v. 1161 Rt. 9 LLC, Civ. No. 07-597, 2007 WL
2362598 (D.N.J. Aug. 15, 2007)). There is no “strict definition of unreasonable or oppressive.”
Case 3:18-cv-12609-MAS-LHG Document 16 Filed 06/27/19 Page 4 of 7 PageID: 259



Strike 3 Holdings, LLC v. Doe
Page 4 of 7

Id. Courts instead apply seven factors in determining whether a subpoena is reasonable: (1) the
party's need for the production; (2) the nature and importance of the litigation; (3) the relevance
of the material; (4) the breadth of the request for production; (5) the time period covered by the
request; (6) the particularity with which the documents are described; and (7) the burden
imposed on the subpoenaed party. Id. Compare PPL Energy Plus, LLC v. Solomon, Civ. No.
11-745, 2013 WL 12123337, at *3 (D.N.J. Jan. 18, 2013) (adopting and applying consideration
of three of the seven Schmulovich factors as articulated by Pepsi-Cola Metro Bottling Co., Inc. v.
Ins. Co. of N. Am., Inc., Civ. No. 10-222, 2011 WL 239655 (E.D. Pa. Jan. 25, 2011)). It is the
movant who “bears the ‘heavy burden’ of showing” that relief is appropriate under Rule 45.”
See Re: Berardino v. Prestige Management Services, Inc., Civ. No. 14-3451, 2017 WL 9690965,
at *1 (D.N.J. Dec. 8, 2017).
        As a preliminary matter, the Court addresses whether Doe has standing to challenge the
subpoena in question. Generally, a motion to quash a subpoena served on a non-party must be
brought by the non-party itself. See Government Employees Insurance Co. v. Trnovski, Civ No.
16-4662, 2018 WL 5281424, at *2 (D.N.J. Oct. 23, 2018). Nonetheless, a party to the suit does
have standing to quash or modify a non-party subpoena if it claims a privilege or privacy interest
in the information sought from the non-party. Id. Here, Doe has claimed a privacy interest in
maintaining the confidentiality of his identity, particularly given the subject matter of the
copyrighted moving pictures in suit. Doe has also indicated that, should this matter proceed, he
will seek permission to proceed anonymously. At least two other courts in this district have
found that these same assertions were enough, if only barely, to confer standing. Malibu Media,
LLC. v. Doe, Civ. No. 15-8252, 2016 WL 3876425, at *3 (D.N.J. July 14, 2016) (finding that
assertions were “not overwhelming” but enough for standing purposes); Malibu Media, LLC. v.
Doe, Civ. No. 12-7789, 2014 WL 229295, at *7 (D.N.J. Jan. 21, 2014). Strike 3 has argued that
Doe lacks standing to assert burden, a distinction with a difference to at least one court in this
District. See Malibu Media, LLC. v. Doe, Civ. No. 12-3896, 2012 WL 6203697, at *4 (D.N.J.
Dec. 12, 2012) (denying standing premised on an undue burden theory rather than a privacy
interest theory: “[t]o the extent that any of Defendants’ arguments derive from an ‘undue burden’
theory, they could be barred by lack of standing alone.”). Given that Doe explicitly claims a
privacy interest, the undersigned concludes that Doe has standing to challenge the subpoena on
that basis.
        As set forth above, Rule 45 requires a court to quash a subpoena that seeks “disclosure of
privileged or other protected matter, if no exception or waiver applies.” Fed. R. Civ. P.
45(c)(3)(A)(iii). However, “the burden rests squarely” on the movant to demonstrate “that a
privilege exists and that the subpoena would disclose such information.” Malibu Media, LLC v.
Doe, 2016 WL 3876425, at *3 (citation omitted). Here, Doe has asserted no privilege.
        With regard to privacy, Doe has argued that he “has a valid fear of employment reprisal if
[his] name is publicly associated with Plaintiff.” Reply at 4. As Strike 3 asserts, however,
courts have consistently ruled that internet subscribers have no reasonable expectation of privacy
with respect to their subscriber information, on the basis that subscribers voluntarily supply their
name, address, and phone number to their provider. Opposition at 5 (quotations omitted). Doe
responds that the terms of use with his internet service provider include a privacy provision, and
Case 3:18-cv-12609-MAS-LHG Document 16 Filed 06/27/19 Page 5 of 7 PageID: 260



Strike 3 Holdings, LLC v. Doe
Page 5 of 7

Doe appends Verizon’s Privacy Policy. Reply at 2. The Court has reviewed the policy and
observes that its terms include an explicit warning that a subscriber’s identity may be disclosed
by the service provider in exactly the current situation: “We may be required to disclose
personally identifiable information (including your selection of video programming) to a non-
governmental entity to comply with a court order, after you have been provided notice.”
Verizon Online Privacy Policy at 4 [Docket Entry No. 13-1 at 10]. Thus, Doe’s claims to a
privacy interest are contradicted by the terms of his own agreement. The Court also notes that
allowing Doe to proceed anonymously would mitigate many of Doe’s privacy concerns. The
Court therefore declines to quash the subpoena based on privacy.
        Doe also argues that the subpoena seeks information that is not relevant and that Strike 3
is using it to force settlement rather than to pursue litigation. The Court addresses these
arguments below.
       A subpoena under Rule 45 must fall within the scope of discovery authorized under Rule
26(b)(1). Government Employees Insurance Co. v. Trnovski, Civ. No. 16-4662, 2018 WL
528424, at *2 (D.N.J. Oct. 23, 2018). The information sought must be relevant to any party’s
claim or defense and proportional to the needs of the case. Rule 26(b)(1).
         The Complaint alleges that an individual using the IP address at issue engaged in
infringing activity. Strike 3 has asserted that it cannot identify the alleged infringing individual
without first obtaining the name and address of the owner of the account that was assigned this
IP address, making the information essential to its case. Doe takes the position that his
information is not relevant to Strike 3’s case; indeed he devotes three pages of his opening brief
to this notion. He asserts without meaningful support that Strike 3 “will not be any closer to
making a prima facie case that connects Subscriber to the alleged infringer once it has
Subscriber’s name and address.” Moving Brief at 6. Doe relies on various articles and cases
from other circuits and districts to support the proposition that early discovery of the type sought
here should not be allowed. Id. at 3, 6–7. Doe concludes by presenting a slightly modified
version of his original position: that Strike 3 has failed to provide an explanation as to how it can
identify the actual infringer other than through a lengthy discovery process, which would impose
an exceedingly heavy burden of litigation upon him.
        The Court rejects out of hand Doe’s attempt to shift the burden on a motion to quash to
Strike 3 to explain the precise means by which it conducts its investigations. Nor has Doe
explained why the Court should deny Strike 3 access to the courts to protect its copyrights
through litigation and discovery. Strike 3 has alleged ownership of valid copyrights and illegal
copying by Doe. It has therefore articulated a prima facie claim of copyright infringement. See
In re McGraw-Hill Education Holdings LLC, 909 F.3d 48, 66–67 (3d Cir. 2018). The inquiry at
this stage is therefore the one under Rule 26. That inquiry is not whether the information will
actually lead to identifying the true infringer, but whether the information the subpoena seeks is
relevant to any party’s claim or defense and proportional to the needs of the case. To the extent
that Doe challenges the sufficiency of Strike 3’s pleadings or the integrity of its methods for
pinpointing an IP address, he can seek to dismiss as allowed by the Rules. In the meantime, his
identifying information is relevant to Strike 3’s claim of copyright infringement because it is
unable to pursue its claim without it.
Case 3:18-cv-12609-MAS-LHG Document 16 Filed 06/27/19 Page 6 of 7 PageID: 261



Strike 3 Holdings, LLC v. Doe
Page 6 of 7

       Doe also briefly disputes the proportionality of Strike 3’s subpoena. The Court therefore
assesses each of the factors enumerated in Rule 26(b)(1).
        First, Strike 3 argues that the public interest favors the enforcement of intellectual
property rights. Doe contends that Strike 3 uses an abusive business model that the Court
should not endorse. On the record before the Court, however, the undersigned cannot find that
Strike 3’s practices constitute such an abuse. Accordingly, the Court finds that the public
interest favors enforcing Strike 3’s rights.
        Second, Strike 3 contends the amount in controversy for this matter is in excess of
$1,000,000. Doe challenges this estimate, citing Strike 3’s improper reliance in part on
copyright applications rather than issued registrations. The Court agrees Strike 3’s reliance on
applications, both at the time its Complaint was filed and when this motion was briefed, were
improper under Third Circuit law. 3 To the extent that Strike 3’s estimates are based on 17 rather
than 36 issued registrations (at least as of the time this motion was filed) and assuming the works
are of roughly equal value, the damages at issue in this case still allegedly exceed $400,000.
The Court therefore finds the amount in controversy is substantial.
         Third, with respect to the parties’ relative access to the information, Doe contends that
the ISP does not have access to the identity of the actual infringer, if there is one. Strike 3 states
that it does not know who Doe is, and that only Doe, his attorney, and his ISP can provide this
information. While the identity of the actual infringer is the ultimate goal, the discovery sought
in the subpoena is the subscriber’s name and address, as a means to ultimately find out who the
infringer is. It is not disputed that Doe’s service provider has access to this information and the
Court so finds.
        Fourth, with respect to the parties’ resources, Strike 3 observes that Doe apparently has
means sufficient to retain counsel and to file the present motion. Id. Doe does not dispute this,
but instead argues that Strike 3 cannot estimate his resources and that Strike 3’s assembly-line
approach to litigations makes its costs minimal. Here again it is not clear that the parties are
arguing the correct point. As the target of the subpoena, it is arguably Verizon’s resources in
responding to the subpoena that are implicated rather than Doe’s. This is a motion to quash, not
a motion to dismiss. The Court makes no finding as to the parties’ resources, given that they
have provided no record on this issue, but does not find that it is a significant issue on this
motion to quash.
       Fifth, as to importance of the discovery in resolving the issues raised in the case, Strike 3
contends that identifying Doe is essential to its ability to proceed with its case, while Doe
maintains that his name does not resolve any relevant issue. The Court finds that this matter
cannot go forward without the disclosure of Doe’s name and address, which makes the
information important to resolving the parties’ issues.
        Finally, as to whether the burden or expense of the proposed discovery outweighs its
likely benefit, Doe asserts that engaging in discovery in this matter would be a significant
3
 The Supreme Court has since resolved the longstanding circuit split in favor of the Third Circuit’s position. See
Fourth Estate Public Benefit Corporation v. Wall-Street.com, LLC, 139 S.Ct. 881 (March 4, 2019) (holding that a
copyright application is insufficient to bring infringement suit under the applicable federal statute).
Case 3:18-cv-12609-MAS-LHG Document 16 Filed 06/27/19 Page 7 of 7 PageID: 262



Strike 3 Holdings, LLC v. Doe
Page 7 of 7

expense for him. Strike 3 counters that the burden of this subpoena on Doe is minimal, given
that the subpoena is not directed at him. Doe’s focus on the cost of defending this entire suit is
misplaced. It is the burden of this subpoena that is at issue and insofar as it merely seeks his
name and address and seeks it from a third party, that burden is minimal.
        For the reasons set forth above, the Court finds that the discovery Strike 3 seeks is not
only relevant, but also proportional to this matter, and therefore appropriate under Rule 26.
        As a final matter, the Court turns to Doe’s argument that Strike 3’s subpoena should be
quashed because it has unclean hands. Doe accuses Strike 3 of intentionally and improperly
asserting rights in copyright applications, both in its Complaint and in its demand for settlement.
As Doe acknowledges, an unclean hands defense requires a showing of fraud, unconscionability,
or bad faith on the part of the plaintiff that is directly related to the matter at issue. Doe asserts
that Strike 3’s bad faith claims and frivolous demand based on unregistered works meets that
showing. The Court disagrees on several grounds. First, while there are several applications
identified in the Complaint, the majority of the claims are based on registrations rather than
applications. The distinction is clear from the pleading itself, and there is no assertion that
Strike 3 included copyright applications in an effort to confuse the Court or commit a fraud.
Finally, as a procedural matter, Doe improperly raises this controversial point, an entirely new
one, for the first time on reply.
        For all the reasons set forth above, the Court DENIES the Motion to Quash [Docket
Entry No. 11]. Strike 3 is to serve notice of this decision on Verizon within 10 days. In light of
this extension, the deadline for Strike 3 to effectuate service in this matter is hereby extended to
60 days from the entry of this Order. The Clerk’s Office is therefore instructed to terminate as
moot Strike 3’s Motion seeking an extension of time to serve. [Docket Entry No. 42].
Moreover, given that the parties have agreed that Doe may proceed anonymously if the motion to
quash is denied, the Court hereby orders that Defendant may continue to proceed on all filings
and in the caption of this matter as “Defendant John Doe Subscriber Assigned IP Address
173.54.35.53.”


       IT IS SO ORDERED.




                                                       LOIS H. GOODMAN
                                                       United States Magistrate Judge
